Case 2:18-md-02836-RBS-DEM Document 271-1 Filed 05/30/19 Page 1 of 3 PageID# 4427




                    EXHIBIT A
Case 2:18-md-02836-RBS-DEM Document 271-1 Filed 05/30/19 Page 2 of 3 PageID# 4428



                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF VIRGINIA
                                   NORFOLK DIVISION

                                                    )
    IN RE: ZETIA (EZETIMIBE) ANTITRUST              ) MDL No. 18-md-2836
    LITIGATION                                      )
                                                    )
                                                    )
                                                    )

                                               ORDER

          It is hereby ordered that the unopposed motion to extend time for Zydus Pharmaceuticals

   (USA) Inc. (“Zydus”) to respond to Direct Purchaser Plaintiffs’ Motion to Compel and End

   Payor Plaintiffs’ and Retailers’ Motion for Joinder and Adoption of Direct Purchaser Plaintiffs’

   Motion to Compel is granted. The response of Zydus to Direct Purchaser Plaintiffs’ Motion to

   Compel and End Payor Plaintiffs’ and Retailers’ Motion for Joinder and Adoption of Direct

   Purchaser Plaintiffs’ Motion to Compel will be due on or before June 14, 2019.



   IT IS SO ORDERED this _______ day of __________________, 2019.



                                                ________________________________
                                                The Honorable Rebecca Beach Smith
                                                United States District Judge


   WE ASK FOR THIS:

   ZYDUS PHARMACEUTICALS (USA) INC.

   /s/ Donald C. Schultz
   Donald C. Schultz (VA 30531)
   David C. Hartnett (VA 80452)
   CRENSHAW, WARE & MARTIN, PLC
   150 West Main Street, Suite 1500
   Norfolk, VA 23510
   Telephone: (757) 623-3000
   Facsimile: (757) 623-5735
   dschultz@cwm-law.com
   dhartnett@cwm-law.com
Case 2:18-md-02836-RBS-DEM Document 271-1 Filed 05/30/19 Page 3 of 3 PageID# 4429



   and

   Stephen P. Murphy
   LOCKE LORD LLP
   701 8th Street, N.W.
   Suite 700
   Washington, D.C. 20001
   Telephone: (202) 478-7376
   steve.murphy@lockelord.com

   Attorneys for Zydus
